DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Restriction
Applicant’s election without traverse of Group I (Claims 1, 2, 7, and 8) in the reply filed on 12/2/2021 is acknowledged.
Claim(s) 1-2 and 4-14 is/are pending.
Claim(s) 4, 5, 6, 9, 10, 11, 12, 13, and 14 is/are withdrawn from consideration.
Claim(s) 4 is/are currently amended.
Claim(s) 3 is/are acknowledged as cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/532,388, filed on 6/1/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

I. Claim 1 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/004900 to Arai, et al. (C08L 63/04, 01-2014) (US 2015/0141583 to Arai, et al.).

The print resolution in the WIPO publication of Arai makes reading certain formulas difficult. The related US PGPUB reproduces the formulas in a manner that is easier to read. As such, reference is given to US PGPUB. The publication date of the WIPO document is relied upon. 
With respect to Claim 1, Arai teaches a number of monomers that read on the monomer of Claim 1. See (Arai 4-6: [0044]) (all formulas). For example, Formula V is reproduced below:

    PNG
    media_image1.png
    422
    489
    media_image1.png
    Greyscale

(Arai 5: [0044]) (“Formula V”). Here, X and Y are divalent subsitutent S. Note that Arai refers to these as monomers. (Arai 4: [0044]). Arai goes on to teach that the compound “may have the form of an oligomer in which multiple molecules are polymerized.” (Arai 5: [0045]). While not explicitly shown, the benzoxazine compound (Arai 4: [0041]) is understood to be polymerized through the particular “divalent substitutents” as claimed. (Arai 4-6: [0044]) (Formula II = --3)2; Formula IV, XIII = --CH2--; Formula V = S; Formula VII = O; Formula VIII, X = CO; Formula IX = single bond). The level of skill in the art (polymer chemistry) is high. Carrying out the polymerization reaction to the desired polymer length/MW, etc. is an obvious expedient to one of skill in the art, and a step that Arai explicitly contemplates. (Arai 6: [0045]).  This does not impart patentability. MPEP 2143. 

Allowable Subject Matter
Claims 2, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	WO 2014/084164 to Irisawa, et al. (cited by Applicants, 05-2014D01F 9/24) is noted. US 2015/0322593 to Irisawa, et al. is relied upon as a translation, to which citation is given. Irisawa appears to be the work of the Applicant, and discloses Formula 2, recited in Claim 2. (Irisawa 1: [0014] et seq.). While related to the field of carbon fiber manufacture, as understood, Irisawa does not teach or reasonably suggest combining Formula 2 with the polymer recited in Formula 1. 
	Similarly, JP 49-54629 to Yokota, et al. (cited by Applicants, 05-1974) appears to teach a compound that reads on Formula 2 in Claim 2. (Yokota “Formulas”). However, as understood, there is no motivation to combine with a polymer as recited in Formula 1. 
	The following are made of record, teaching the compound recited in Claim 1. Any additional rejections are considered cumulative. 
WO 2013/122034 to Fukuda, et al. (C08J 5/24; 08-2013). US 2015/0010760 to Fukuda, et al. is relied on as a translation. – see (Fukuda 1: [0017]; 2: [0033] et seq.). 
WO 2014/157100 to Fukada, et al. (C08J 5/24; 10-2014); US 2016/0039984 to Fukuda, et al. is relied on as a translation – see (Fukuda ‘984 2: [0027] et seq.)
WO 2013/122032 to Fukada, et al. (C08J 5/24; 08-2013), US 2015/0251394 to Fukada et al. is relied on as a translation – see (Fukada ‘394 1: [0016]-[0017]; 2: et seq.). 
US 2011/0313080 to Ihara, et al. – see (Ihara 1: [0018], 2: [0034] et seq.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736